118 N.J. 419 (1990)
571 A.2d 1311
RIBEIRA & LOURENCO CONCRETE CONSTRUCTION, INC., PLAINTIFF-APPELLANT,
v.
JACKSON HEALTH CARE ASSOCIATES; JOHN J. MICHAELS DEVELOPERS, INC.; MICHAEL CASTORO; GREEN CAST ENTERPRISES, INC.; CONDOR COMPANY, INC; AND HOWARD LOWY, DEFENDANTS, AND INDEMNITY INSURANCE COMPANY OF NORTH AMERICA, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 14, 1990.
Decided April 10, 1990.
Ronald Horowitz argued the cause for appellant (Rubin, Rubin & Malgran, attorneys; David B. Rubin, on the brief).
Peter V. Koenig argued the cause for respondent (Napodano & Raffo, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, reported at 231 N.J. Super. 16, 554 A.2d 1350 (1989).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI, and STEIN  7.
For reversal  None.